Citation Nr: 0127627	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  94-20 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from July 1972 to July 1975 and 
from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The case returns to the Board following remands to the RO in 
June 1996 and January 1998.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of a left shoulder injury or chronic 
left shoulder disorder in service, or any competent medical 
evidence of relationship between any current left shoulder 
disorder and the veteran's period of active duty service.  


CONCLUSION OF LAW

Residuals of a left shoulder injury were not incurred or 
aggravated during active duty service.  38 U.S.C.A. §§ 1110, 
1153, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
April 1992 rating decision, October 1992 statement of the 
case, and subsequent supplemental statements of the case 
dated through August 2001, the RO provided the veteran and 
his representative with the applicable laws and regulations 
and gave notice as to the evidence needed to substantiate the 
claim.  With respect to the duty to assist, the RO secured 
relevant orthopedic and neurology examinations and obtained 
records of pertinent VA treatment.  The veteran submitted 
private medical records; he has not authorized VA to obtain 
any additional private records.  Finally, the veteran has had 
ample opportunity to submit evidence and argument in support 
of his claim.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board is also satisfied as to compliance with the 
instructions from its January 1998 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The January 1998 remand 
instructions included securing VA medical records since 
December 1996, to include any internal medicine consultation 
performed with respect to a suspicious lucency shown on X-ray 
films.  In April 1998, the RO received VA medical records 
that included the consultation request in question, but no 
consultation report.  VA medical center staff indicated that 
they had sent all records at that facility.  The veteran has 
offered no suggestion that additional relevant records exist.  
The Board therefore finds no reason for an additional remand.   

Factual Background

The veteran's entrance and separation examination reports and 
service medical records for his first period of service, as 
well as the entrance examination report and service medical 
records for the second period of service, were negative for 
findings or complaints related to the left shoulder.  The 
April 1991 separation examination report reflected no 
findings of left shoulder abnormality.  However, hand written 
notes on the report indicate mild left shoulder soreness, but 
with full range of motion and strength and neurovascular 
status intact.  On the accompanying report of medical 
history, the veteran noted a history of painful or "trick" 
shoulder or elbow.  Additional notes reported complaints of 
left shoulder soreness after sleeping on a cot.  Again, the 
shoulder was indicated to be normal.  

In a November 1991 statement, C.C. indicated that the veteran 
began to complain of left shoulder pain in February during 
his second period of service.  He thought it was a pulled 
muscle related to his duties or to sleeping in the cab of a 
truck.  The shoulder problem seemed to nag him constantly 
thereafter.  

Records from D. Keller, M.D., indicated that the veteran 
presented in September 1991 with complaints of left shoulder, 
elbow, and hand pain that he first noticed during service in 
February 1991.  He denied any specific injury or trauma.  X-
rays of the shoulder were normal.  X-rays of the cervical 
spine showed mild narrowing at C5-6 with some early 
degenerative changes.  Comments following examination stated 
that there was a remote possibility of primary shoulder 
problem given the lack of pain relief with injection into the 
shoulder.  The findings suggested a cervical spine problem.  
Notes dated in June 1992 reflected Dr. Keller's belief that 
the veteran had a radiculopathy based on proximal root 
impingement.  Magnetic resonance imaging (MRI) of the 
cervical spine showed spondylitic changes at C4-5 and C5-6 
consistent with degenerative disc disease.  
 
The veteran presented to Dr. Keller in July 1992, noting good 
neck pain relief with physical therapy, but continued left 
shoulder pain with motion or use.  Past medical history 
indicated an injury to the left shoulder playing football in 
high school with increased prominence of the distal clavicle 
that was never treated.  He had no subsequent problems until 
his recent complaints.  An injection this time provided 
complete pain relief.  Dr. Keller stated that, in addition to 
cervical spine diagnosis, the veteran had left 
acromioclavicular joint pain, most likely secondary to trauma 
experienced in high school with separation of the 
acromioclavicular joint.   

During the January 1992 VA examination, the veteran denied 
any specific shoulder injury, but began having pain in the 
cervical area radiating to the shoulders.  He had ridden in 
the back of a truck for a long period of time while in 
service.  Examination was significant for limitation of 
lateral flexion of the cervical spine with pain on all 
maneuvers, some limitation of left shoulder motion with pain 
in the cervical area, and tenderness over the lower cervical 
area and both trapezius areas.  The diagnosis was 
degenerative joint disc disease of the cervical spine. 

In his September 1992 notice of disagreement, the veteran 
explained that he was unable to go to sick call in service 
because of his duty shifts and missions.  When he was able to 
report the shoulder problems, the doctors told him to go to 
the VA hospital if it bothered him again.  He denied any 
history of left shoulder injury prior to his service in 
Southwest Asia.  The veteran's August 1996 statement related 
that he never saw a doctor for a left shoulder problem prior 
to Desert Storm.  The football injury in high school was only 
a sore shoulder, for which he had no complaints after a 
couple of days.

Subsequent records from Dr. Keller documented continued neck 
and left shoulder pain.  Notes dated in July 1993 related 
that the veteran had been diagnosed by another physician as 
having bilateral carpal tunnel syndrome.  The other physician 
also suspected a primary musculoskeletal problem with the 
right (sic) shoulder.  Although additional records showed 
persistent complaints, no shoulder pathology was 
demonstrated.  Dr. Keller's July 1994 notes reflect the 
assessment of probable exacerbation of C4-5 disc disease.  
The veteran presented in November 1994 with additional left 
shoulder complaints.  He noted onset of pain after increasing 
his neck size for National Guard standards.  The assessment 
was left shoulder pain of unknown etiology.  The December 
1994 entry stated that MRI of the left shoulder was normal.  
Although the veteran continued to have significant symptoms, 
Dr. Keller was unable to relate them to the shoulder.  Notes 
dated in January 1995 stated that MRI of the cervical spine 
was unchanged from the 1992 study.  

The December 1996 VA orthopedic examiner reviewed the claims 
folder for the examination.  The veteran related that he was 
struck on the anterior left shoulder while playing football 
in high school in about 1971.  The shoulder was sore for one 
day.  He did not seek medical attention.  Dr. Keller's notes 
referred to left clavicle prominence thereafter, though the 
veteran denied this.  He had no left shoulder symptoms until 
1991, when his neck problem developed.  He also described 
doing heavy lifting in service, though he recalled no left 
shoulder pain while performing those duties.  Examination 
revealed no undue prominence of the left clavicle, though 
there was some increased prominence of the left 
acromioclavicular joint.  The impression was arthritis of the 
left acromioclavicular joint.  

The examiner stated that, initially, medical evidence showed 
that the left shoulder pain was related to cervical spine 
problems.  Eventually, left shoulder pathology developed, 
such that there was currently a left shoulder disorder, 
separate and distinct from the neck problem.  He speculated 
that the acromioclavicular problem may have been present 
during the years of cervical symptoms or all along, but to a 
subclinical degree.  The examiner stated that the cervical 
pathology did not cause or aggravate the problem in the 
acromioclavicular joint.  There was no history of left 
shoulder trauma in either period of service.  The examiner 
indicated that, if any event must be incriminated in the 
current condition of the acromioclavicular joint, it was most 
likely the shoulder injury sustained in high school.  As time 
passed and the injured joint surfaces slowly degenerated, the 
localized pain developed.  Although the veteran described 
repetitive heavy lifting in service, it was impossible to 
state whether those activities aggravated his pre-service 
shoulder condition.  He concluded that no available records 
indicated that the veteran's left shoulder condition began 
during active duty.  In the February 1997 addendum, the 
examiner stated that X-rays of the left shoulder showed a 
suspicious lucency in the left clavicle not present on prior 
films, for which he requested additional evaluation.  The 
acromioclavicular joint was normal.     

The veteran also underwent a VA neurology examination in 
December 1996.  While in the Persian Gulf, he slept for 12 
hours on the back of his neck in the cold, and awoke with 
severe pain in the neck and left shoulder.  Examination 
revealed some shoulder pain and reduced strength in the left 
arm.  The impression was possible degenerative joint disease 
of the cervical spine, with some early component of left-
sided upper extremity radiculopathy.  However, there were no 
objective findings of radiculopathy, only a history of 
occasional left arm pain.  The examiner also stated that the 
veteran had some left shoulder pain and that it was possible 
that he had some intrinsic left shoulder disease.  MRI of the 
cervical spine showed some disc bulging and some degenerative 
change at C6-7.  Electromyography (EMG) and nerve conduction 
studies reflected only findings consistent with post-
operative bilateral carpal tunnel syndrome.   

During a December 1997 VA examination, the veteran related 
that he fell asleep on a cargo truck in service.  The 
bouncing caused cervical spine strain.  Since then, he had 
chronic neck pain that radiated to the left shoulder.  
Examination revealed normal upper extremity strength.  

VA medical records dated in November 1991 revealed complaints 
of left shoulder pain since the Persian Gulf.  There was no 
history of injury.  His private doctor had diagnosed possible 
pinched nerve.  The diagnosis after examination was left 
shoulder pain.  X-rays of the left shoulder were normal.  In 
February 1997, a consultation to the medical clinic was 
requested for evaluation of lucency on the left clavicle 
shown on X-rays.  There was no associated consultation 
report.   

During the July 1998 VA orthopedic examination, the veteran 
related that he fell asleep on a long trip in the Persian 
Gulf, during which time his neck was in a bad posture.  He 
awoke with neck and left shoulder pain that persisted to 
present.  There was no specific injury or interval trauma.  
Findings on examination included positive impingement sign.  
There was no pain to palpation of the acromioclavicular 
joint.  The diagnosis was mild cervical spondylosis and a 
chronic impingement syndrome tendinosis of the left shoulder.  
The examiner noted that the diagnoses were related only 
because the veteran alleged they both occurred at the same 
time.  He stated that the cervical spondylosis did not cause 
the shoulder tendinosis.  The addendum to the examination 
report showed that the examiner reviewed the claims folder 
for the examination.  In addition, X-rays of the left 
shoulder showed hypertrophic spur formation at the 
acromioclavicular joint.  

A VA orthopedic file review was undertaken in July 1999.  
There was no examination.  After reviewing the record, the 
examiner opined that the lucency shown on December 1996 X-ray 
was more likely than not an incidental finding, not related 
to any particular pathology.  He noted that the lucency was 
not reported on subsequent X-rays.  In addition, the examiner 
stated that the findings from the July 1998 VA examination 
were much more likely than not the result of pre-military 
service situations, including the football injury in 1971.  
He found no reason to presume that falling asleep on a long 
trip would produce impingement in the shoulder or spur at the 
acromioclavicular joint.  Therefore, again, it was much more 
likely than not that any left shoulder pathology occurred as 
a result of pre-existing problems.  In addition, there was no 
reason to find that any pathology was aggravated by anything 
that occurred in service.  

Additional records from Dr. Keller showed that the veteran 
presented in December 2000 with increasing pain over the left 
acromioclavicular joint with associated pain at the base of 
the neck.  Findings on examination included decreased 
cervical range of motion and left trapezius tenderness.  
There was no tenderness over the bony elements.  X-rays of 
the cervical spine showed degenerative changes at C5-7.  X-
rays of the left shoulder were negative.  It was noted that 
the veteran had a type 3 acromion.  The assessment was left 
acromioclavicular joint arthrosis with history of pain dating 
to 1992.  In January 2001, the veteran underwent left 
shoulder acromioclavicular joint resection.  The operative 
report documented removal of a portion of the distal 
clavicle, resection of the cartilage of the acromioclavicular 
joint, and removal of small bone ridges beneath the acromion.   

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a).  The presumption of aggravation may be rebutted 
only by clear and unmistakable evidence.  38 C.F.R. 
§ 3.306(b).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

A disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Secondary service connection may also 
be established when there is aggravation of a non-service 
connected condition that is proximately due to or the result 
of a service-connected condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 
(1991).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the Board finds that service connection is not 
in order.  Service medical records are negative for injury to 
the left shoulder.  Although the separation examination 
report reflects left shoulder soreness, there is no evidence 
of underlying chronic shoulder pathology.  Thus, there is no 
evidence of chronic disorder in service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-95.  Similarly, 
although there is continuity of left shoulder symptomatology 
after service, such symptoms are primarily attributed to 
pathology of the cervical spine.  The Board emphasizes that 
the RO established service connection in a May 1994 rating 
decision for degenerative joint and disc disease of the 
cervical spine on the basis of presumptive in-service 
incurrence arthritis as a chronic disease.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

Moreover, to the extent that the medical evidence is unclear 
as to the existence of left shoulder disorder separate and 
distinct from the cervical spine disability, the Board finds 
no competent evidence linking that shoulder disorder to 
service.  The July 1999 reviewing VA physician specifically 
found no basis to presume that the in-service incident 
described by the veteran would produce the left shoulder 
findings.  Further, VA examiners found no causal or 
aggravating relationship between the left shoulder and the 
service-connected cervical spine disability.  There is no 
contrary medical opinion of record.  The veteran's personal, 
non-medical opinion as to the relationship between the left 
shoulder disorder and service is not a competent basis for 
establishing service connection.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  In fact, both Dr. Keller 
and VA examiners indicate that the left shoulder problems 
originated with a pre-service injury.  However, because the 
occurrence of that injury is shown by history only, rather 
than medical documentation, and no shoulder abnormality was 
found on the veteran's entrance to service, the Board does 
not find clear and unmistakable evidence that a left shoulder 
injury existed prior to service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

In any event, as there is no competent medical evidence of 
any type of nexus between the current left shoulder problems 
and the veteran's period of active duty, service connection 
is not warranted.  Boyer, 210 F.3d at 1353; Mercado-Martinez, 
11 Vet. App. at 419.  In conclusion, the Board finds that the 
evidence is not so evenly balanced as to require resolution 
of doubt in the veteran's favor.  Therefore, the Board finds 
that the preponderance of the evidence is against service 
connection for residuals of a left shoulder injury.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.303, 3.304; 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. 
§ 3.102).   


ORDER

Service connection for residuals of a left shoulder injury is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 


